CONCURRING OPINION DELIVERED BY
MR. JUSTICE MACLEARY.
In this case, while I agree with the judgment rendered,- I cannot concur with the opinion in all its propositions. M'y principal ground' of difference is in regard to the propriety of interposing verbal exceptions to the complaint. I think this is an improper practice which should not be encouraged even by implication. Demurrers like other pleadings in the district court should be in writing, and verbal demurrers should not be entertained. Section 118 of the Code of Civil Procedure provides that “every pleading must be subscribed by the party or his attorney.” This would be impossible if the pleading were not in writing. No one can subscribe to oral statements. And section 135 of the Code of Civil Procedure states that “All pleadings subsequent to the complaint must be filed with the secretary, and copies thereof served upon the adverse party or his attorney.” Of course, it would be impossible to comply with this section unless the demurrer as well as other pleadings should be in writing, and it is a general proposition that pleadings in the district court are always in writing. And section 109 of the Code of Civil Procedure does not contemplate a verbal exception or demurrer. It merely says: That an objection to the complaint, because it does not state facts sufficient to constitute a cause of action, is not waived because not filed in time— that is to say, such an exception can be filed at any time— but this section does not authorize exceptions of that nature to be made verbally. So. it is that this error in entertaining a verbal demurrer is clear and would require the reversal of the judgment were it not for the provision of section 142 of the Code of Civil Procedure which states: “The court must, in every state of an action, disregard any error or defect in *1121the pleadings or proceedings which does not affect the substantial rights of the parties, and no judgment shall he reversed or affected by reason of such error or defect.” Of course from its terms this statute applies as well to the Supreme Court as any other. Reversals on technicalities are not favored either in civil or criminal cases. (People v. Cleminson, 250 Ill., 135. Code of Criminal Procedure, sec. 145.)
Therefore, as I consider that this error or defect in the pleadings does not affect the substantial rights of the parties inasmuch as no objection was made thereto by the plaintiff, who is here the appellant, in my opinion we cannot on that account reverse the judgment of the court below. So under this view of the matter I concur in the judgment of affirmance though I must dissent, at least in part, from the opinion on which it rests.